Citation Nr: 1110838	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-39 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before a Decision Review Officer in February 2010, and a transcript of this hearing is of record.  


FINDINGS OF FACT

1.  The Veteran does not meet the criteria for a hearing loss disability in the right ear and his left ear hearing loss did not have onset in service and was not caused or aggravated by the Veteran's active military service.  

2.  The Veteran's tinnitus did not have onset in service and was not caused or aggravated by the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).  

2.  The criteria for entitlement to service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Hearing Loss

The Veteran is seeking entitlement to service connection for bilateral hearing loss, which he has attributed to acoustic trauma in service.  The Veteran had a military occupational specialty (MOS) of vehicle operator.  He has testified that he was exposed to loud noise from diesels trucks, explosions, and heavy artillery fire while in service.  

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2010).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's hearing was tested prior to induction into service in May 1966.  Pure tone thresholds measured in the right ear at 500, 1,000, 2,000, and 4,000 Hertz were 0, -5, 0, and 0 decibels, respectively.  Pure tone thresholds measured in the left ear at 500, 1,000, 2,000, and 4,000 Hertz were 5, 0, 5, and 5 decibels, respectively.  Speech recognition test scores were not provided.  

In August 1970 at separation from service, a puretone test was not provided, but the Veteran scored a 15/15 on a whispered voice test.  On a Report of Medical History completed at the same time, the Veteran denied hearing loss.  He did complain of ear, nose, or throat problems, and running ears; however, the Board notes that the Veteran also reported ear nose and throat problems at the time of enlistment, described as an ear infection in 1957.  

There are no post-service medical records showing complaints of or treatment for hearing loss until more than thirty five years after separation from service.  In December 2005, at an annual VA medical examination, the Veteran denied hearing loss and tinnitus, providing evidence against the own claim that he has had these problems since service.  

The Board finds that this piece of evidence provides particularly negative evidence against this claim.  In 2005, 35 years after service, two years before he filed this claim, the Veteran denied that he had either problem, clearly indicating a gap between service and his current problem that had existed for decades. 

It appears the first evidence of a hearing problem of record is the Veteran's November 2007 claim seeking entitlement to service connection for hearing loss.

In June 2010, the Veteran was afforded a VA hearing evaluation in connection with his current claim.  The Veteran reported military noise exposure from diesel trucks, artillery fire, mortars, and other explosives.  He reported post-service noise exposure with hearing protection on the gun range.  The Veteran reported onset of bilateral hearing loss four to five years ago.  He also complained of bilateral recurrent tinnitus with onset twenty to thirty years ago.  

Pure tone thresholds measured in the right ear at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were 10, 5, 15, 25, and 25 decibels, respectively.  Pure tone thresholds measured in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 15, 10, 25, 50, and 50 decibels, respectively.  Speech recognition test scores showed right ear discrimination at 96 percent and left ear discrimination at 94 percent.  Thus, the Veteran did not meet the criteria for a hearing loss disability set forth at 38 C.F.R. § 3.385 for the left ear but not for the right ear.  

The examiner reported that he was unable to determine whether or not the Veteran's left ear hearing loss was the result of military noise exposure without resorting to speculation.  He noted that the asymmetry of the Veteran's hearing loss makes it difficult to pinpoint the etiology of the left ear hearing loss and tinnitus, as noise exposure usually affects both ears to some degree and an asymmetrical finding is abnormal.  He recommended a medical examination to rule out medical causes for the left ear hearing loss.  Unfortunately, because of the inconclusive nature of the opinion, it has little probative value.  

At a February 2010 Decision Review Officer Hearing, the Veteran described his military noise exposure, but admitted that he did not notice any hearing loss in service.

Also of record are audiological evaluations from private audiologists at All About Hearing, Inc. and Midland Audiology Associates.  Unfortunately, the puretone threshold results of these evaluations are reported in graphical form, which the Board is not qualified to interpret, and thus, the results have limited probative value.  However, an audiologist at All About Hearing, Inc., C.R., AuD, submitted a letter in March 2010, offering an opinion on the etiology of the Veteran's hearing loss and tinnitus.  She stated:

I reviewed [the Veteran's] service records and only found an induction audiogram that showed normal hearing.  There was no discharge audiogram in the records he had with him.  Based on his history, it is as likely as not that the hearing loss and tinnitus are a result of the noise exposure he sustained during military service.  

The Board notes that Dr. C.R. failed to considered some important evidence in rendering her opinion, including the whispered voice test administered at separation from service which showed no hearing impairment, as well as the August 1970 Report of Medical History on which the Veteran denied hearing loss.  Additionally, it is unclear whether the Veteran ever discussed with her when his hearing loss actually had onset (which according to other evidence of record was many years after service).  Thus, Dr. C.R.'s opinion appears to be based on incomplete or inaccurate evidence.  As Dr. C.R. has failed to discuss relevant evidence, the Board finds that her opinion has minimal probative value.  

While the Veteran may have been exposed to loud noise during service, the Veteran's hearing was normal at separation from service as measured by whispered voice test, and there is no medical evidence of a hearing loss disability for almost forty years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.  Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  By the Veteran's own admission, he did not notice any hearing loss in service or for decades after service.  The Board finds that this evidence, taken as a whole, provides highly probative evidence against this claim, outweighing the evidence that supports this case.  The record clearly indicates a problem that began decades after service with no reasonable connection to service. 

The Board has considered the Veteran's assertions that his hearing loss disability had onset in service.  Essentially, the Veteran has offered his opinion as to the etiology of his disability.  The Veteran has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has hearing loss due to his noise exposure in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

As the Veteran's current hearing loss did not have onset in service or with one year of service and was not caused or aggravated by the Veteran's active service, entitlement to service connection for bilateral hearing loss is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Tinnitus

The Veteran's service treatment records are negative for complaints of or treatment for tinnitus.  On a Report of Medical History completed in August 1970, the Veteran did complain of ear, nose, or throat problems of an unspecified nature; however, he also indicated that he had ear, nose, or throat problems on a Report of Medical history completed in1966 which were attributed to an ear infection prior to his enlistment. 

Post service, there is no medical evidence showing complaints of or treatment for tinnitus for nearly forty years after separation from service.  In December 2005, at an annual VA medical examination, the Veteran denied hearing loss and tinnitus.  It appears the first evidence of a hearing problem of record is the Veteran's November 2007 claim seeking entitlement to service connection for tinnitus.

In June 2010, the Veteran was afforded a VA hearing evaluation in connection with his current claim.  The Veteran reported military noise exposure from diesel trucks, artillery fire, mortars, and other explosives.  He reported post-service noise exposure with hearing protection on the gun range.  The Veteran reported onset of bilateral hearing loss four to five years ago.  He also complained of bilateral recurrent tinnitus with onset twenty to thirty years ago.  The examiner described the Veteran's tinnitus as at least as likely as not a symptom associated with the Veteran's hearing loss, but concluded that he was unable to determine whether or not the Veteran's left ear hearing loss was the result of military noise exposure without resorting to speculation.  He noted that the asymmetry of the Veteran's hearing loss makes it difficult to pinpoint the etiology of the left ear hearing loss and tinnitus, as noise exposure usually affects both ears to some degree and an asymmetrical finding is abnormal.  He recommended a medical examination to rule out medical causes for the left ear hearing loss.  

At a February 2010 hearing, the Veteran described his military noise exposure and testified that following loud explosions, he would experience temporary ringing in his ears that would later resolve.  

An audiologist at All About Hearing, Inc., C.R., AuD, submitted a letter in March 2010, offering an opinion on the etiology of the Veteran's hearing loss and tinnitus.  She stated:

I reviewed [the Veteran's] service records and only found an induction audiogram that showed normal hearing.  There was no discharge audiogram in the records he had with him.  Based on his history, it is as likely as not that the hearing loss and tinnitus are a result of the noise exposure he sustained during military service.  

Again, the Board notes that Dr. C.R. failed to consider some important evidence of record, including the whispered voice test administered at separation from service which showed no hearing impairment, as well as the August 1970 Report of Medical History on which the Veteran denied hearing loss.  

Additionally, it is unclear whether the Veteran ever discussed with her when his hearing loss and tinnitus actually had onset, which according to other evidence of record was years after service.  Thus, Dr. C.R.'s opinion appears to be based on incomplete or inaccurate evidence.  As Dr. C.R. has failed to discuss relevant evidence, the Board finds that her opinion has minimal probative value.  

Based on the above evidence, the Board finds that the Veteran's bilateral tinnitus did not have onset in service and was not caused or aggravated by the Veteran's active military service.  While the Veteran's in service noise exposure is conceded, there is no evidence of a permanent disability in service or for years after service, and even the Veteran's own testimony places his tinnitus many years after separation from service.  The Board must find that the Veteran's service and post-service medical records are more probative than the Veteran's testimony concerning the etiology of his tinnitus.  The fact that only a few years prior to the Veteran filing this claim he denied having this problem provides particularly negative evidence against this claim. 

Accordingly, entitlement to service connection for bilateral tinnitus is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (the Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection.  The veteran must also be informed that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the duty to notify was satisfied by a letter sent to the Veteran in December 2007.  This letter informed the Veteran of the evidence required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It appears that all evidence necessary for a fair adjudication of the claim is of record.  The RO has obtained the Veteran's service treatment records, as well as VA and private treatment records.  In February 2010, the Veteran had the opportunity to testify before a Decision Review Officer.  

The Veteran was also afforded a VA audiological examination June 2010.  The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board's decision in this case is based primarily on the factual evidence, including the Veteran's denial that he had either problem shortly before he filed these claims, well after service.  The Board cannot ignore such evidence. 

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


